DETAILED ACTION
Election/Restrictions
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/7/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (2007/0030304).

 	Regarding claim 1, Yamada teaches a lid configured to cover a waste liquid intake portion of a waste liquid tank that collects a waste liquid, the lid comprising: 
an inside opening portion (fig. 9, cylindrical portion of 171) having a first opening (fig. 9, lowest point of opening portion) configured to face an interior of the waste liquid tank (fig. 9, item 151); and 
a communication path portion (fig. 9, tapered portion of 171) configured to connect the inside opening portion to an atmosphere (see fig. 9), the communication 
a contact component (fig. 9, surface 174a) configured to contact the waste liquid intake portion (fig. 4, item 63), the contact component including the inside opening portion (fig. 9, note that collar 174a surface facing downward has an opening); and 
a holder (fig. 9, note portions of lid 124 that engage portions 174a) holding the contact component, the holder including the communication path portion (fig. 9, note that the holder holds the communication path portion, the contact component and the inside opening portion).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.